UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-6999



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN EDWARD FORNEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-93-83, CA-96-30-T)


Submitted:   July 31, 1998              Decided:    September 1, 1998


Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Grant Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant. Jerry Wayne Miller, OFFICE OF THE UNITED STATES ATTOR-
NEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under former 28 U.S.C. § 2255 (1994) (current

version at 28 U.S.C.A.§ 2255 (West 1994 & Supp. 1998)). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. The omission of the language “and

carry” in the description of the 18 U.S.C. § 924(c) (1994), convic-

tion on the judgment order does not amount to error requiring 28

U.S.C. § 2255 relief. See Fed. R. Crim. P. 36. We deny Appellant’s

motion for summary reversal and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2